878 F.2d 1444
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.George W. VALENTINE, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3113.
United States Court of Appeals, Federal Circuit.
May 8, 1989.

Before RICH, Circuit Judge, NICHOLS, Senior Circuit Judge, and ARCHER, Circuit Judge.
PER CURIAM.


1
The petitioner, George W. Valentine, seeks review of the final decision of the Merit System Protection Board, No. NY531D8710315-1, dismissing his appeal for lack of jurisdiction and untimely filing.  We affirm on the basis of the initial decision of the Administrative Judge (AJ) dated June 30, 1988.


2
In this appeal, petitioner claims that his retroactive within grade increase did not cover a period from February 15, 1987 to March 13, 1987.  Although the AJ held that petitioner's claim for a within grade increase was moot because it had been received by petitioner, he also found "all of [petitioner's] claims to be untimely" and that petitioner admitted the untimeliness of his claims.  Accordingly, the decision must be affirmed in all respects.  See 5 U.S.C. Sec. 7703(c) (1982).